Exhibit 99.1 For Immediate Release Contact: March 3, 2010 Robert D. Sznewajs President & CEO sznewajsr@wcb.com Anders Giltvedt Chief Financial Officer giltvedta@wcb.com West Coast Bancorp Announces Preliminary Results of Rights Offering Lake Oswego, OR—West Coast Bancorp (the “Company”) (NASDAQ: WCBO) announced today that the offering period of its previously announced rights offering expired on March 1, 2010 in accordance with its terms. In connection with the rights offering, the Company previously distributed to its common shareholders of record as of the January 19, 2010 record date non-transferable rights to subscribe for and purchase up to an aggregate of 5,000,000 shares of its common stock at a subscription price of $2.00 per share. Preliminary results indicate the offering has been significantly over-subscribed and, accordingly, the Company will receive gross proceeds of $10 million in connection with the exercise of basic and over-subscription privileges. As subscription requests exceed the number of shares available for sale in the rights offering, oversubscription requests will be fulfilled on a pro rata basis. Any excess subscription payments received by the subscription agent will be returned, without interest or penalty. Robert D. Sznewajs, President & CEO, said, “The significantly oversubscribed rights offering along with the private placements of $155 million during the fourth quarter of 2009 represent the belief our shareholders have in the Company. The additional capital continues to strengthen the liquidity and capital of the Bank, while we focus on growing our core business.” About the Company
